continued from PTO-303, item 3(a): 
The amendments to the independent claims are new issues requiring further search and/or consideration. However, because the amendments do not place the application in condition for allowance, as detailed below, and because they raise potential new grounds of rejection, the amendments do not materially reduce or simplify the issues for appeal, and therefore, the amendments have not been entered.

continued from PTO-303, item 12:
(a)	Applicant submits:
“But the cited portion of Shi does not disclose or suggest “verify... any service signature that has been generated by using the particular type of signature algorithm.” Nor does the cited portion of Shi disclose or suggest how signature verification can be performed, namely, “based on a public key associated with the particular type of signature algorithm.”” (see page 8, 5th par)
Examiner maintains:
Shi discloses “In some examples, secure core 318 can generate private/public key pairs.  In some examples, secure core 318 can support … RSA encryption [i.e., where ‘RSA encryption’ corresponding to ‘a pubic key associated with a particular type of signature algorithm’ ]  with PKCS1 v1.5, PKCS1 OEAP, and NOPAD schemes; Elliptic Curve Diffie Hellman protocol including ECDSA/EC-Schnorr (SECP256K1, SECP256R1, Brainpool256R1, Brainpool256T1), and EdDSA (Ed25519);…” (see Shi, [0024]).
Gray discloses “A distributed ledger is cryptographically authentic in the sense that the use of public and private keys ensures that transactions are impervious to fraud [i.e., using public key and private key to secure a transaction ] and establish a shared truth.” (see Gray, paragraph [0015]); and
“Thus, many contract cryptlets can run different smart contract code by surrogation at the same time on different machines and record their signed transactions [i.e., signing the transaction with the private key, and the verifying the signature with the public key ] authentically to the blockchain database. (see Gray, paragraph [0041]).
Therefore, the combination of references disclose “verify... any service signature



/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492